Citation Nr: 0839696	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 8, to July 7, 1961; and Army Reserve duty from July 
8, 1961 to September 3, 1962 and August 25 to October 23, 
1964.  The veteran served on active duty from September 4, 
1962 to August 24, 1964, and October 28, 1964 to November 30, 
1982.

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Appeals (VA).  The instant issue was remanded by the Board in 
April 2008.  It is now again before the Board for review of 
the issue on the title page.


FINDINGS OF FACT

1.  Various respiratory disorders were noted in service.  On 
one occasion, asthma was noted.  Asthma by history was also 
noted on one occasion.

2.  Continuing asthma was not shown in service or in active 
or inactive duty and is not currently clinically documented.


CONCLUSION OF LAW

Chronic asthma was not incurred in or aggravated by active 
duty or active or inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2005, March 2006, and May 
2008 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis 

The veteran contends that he has asthma with symptoms that 
began during his military service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Service medical records show that the veteran received 
treatment for respiratory related complaints.  In April 1978, 
the veteran reported a history of shortness of breath and 
expiratory wheezes were noted at his separation examination 
in September 1982.  A November 1982 record indicated a 
diagnosis of asthma.  A history of asthma was also noted on 
one occasion.  Bronchitis was also reported.  Continuing 
asthma was not shown by complaints or findings in service.

The veteran was afforded a VA examination in March 1984 in 
conjunction with separate service connection claims.  Upon 
examination lungs were clear to auscultation, with normal 
rales and normal chest mobility.  An x-ray of the chest 
revealed clear lung fields but also noted a right apical 
medial pleural thickening.  The x-ray request noted a history 
of emphysema.

The veteran was afforded a VA PTSD examination in February 
2006.  Medical history noted a history of lung problems 
possibly due to emphysema or asthma.

A March 2006 VA respiratory examination indicated that the 
veteran reported asthma with a date of onset in 1967-1968, 
when he reportedly was taken to a field hospital for six 
shots of SSKI and nebulizer treatments when he became unable 
to breathe.  The veteran stated that he used over the counter 
inhalers since his military service and was treated for 
another attack about eight years ago during which he was 
again treated with nebulizers.  The veteran uses prescribed 
inhalers daily with good response and no recent acute 
attacks.  The veteran had wheezing less than daily, and 
dyspnea on moderate to severe exertion.  The examiner noted 
that the veteran smoked until 2000.  Examination revealed 
decreased breath sounds, rales and wheezing.  Excursion of 
the diaphragm was slightly limited.  Chest expansion was 
normal.  A chest x-ray revealed evidence of chronic 
obstructive lung disease.  The examiner provided a diagnosis 
of chronic obstructive pulmonary disease (COPD) and stated 
that there was no diagnosis of asthma.  The examiner also 
opined that the etiology of the veteran's COPD was cigarette 
smoking.  

A February 2006 VA primary care consultation note indicated a 
diagnosis of COPD.  Subsequent records reflect continued 
treatment for COPD and note use of prescribed inhalers to 
treat the veteran's COPD.

An October 2006 Informal Conference at the RO was conducted.  
In documents and arguments submitted, it is indicated that 
his current respiratory condition was the same condition for 
which he was treated during service.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
in February 2008.  The veteran asserted that he was diagnosed 
with asthma during service and his current COPD resulted from 
having asthma for several years.  The veteran testified that 
he was hospitalized in service in 1968 for about three or 
four days because he had an attack in the field where he 
couldn't breathe.  He stated that after his discharge he used 
over the counter inhalers to control his symptoms. The 
veteran reported that after his service, he had occasional 
attacks brought on by exertion but that he just used his 
inhaler to control them.  

The veteran was afforded a second VA respiratory examination 
in August 2008.  The veteran provided a history of asthma 
during his service.  He also reported that he quit smoking 
one and a half to two packs per day about eight or nine years 
ago.  After review of the claims file, examination, and 
review of pulmonary function tests, the examiner stated that 
current pulmonary function tests revealed that the veteran 
had a mixed ventilatory impairment, suggesting a moderate 
restriction along with at least moderate obstruction.  There 
was no bronchodilator response, which was suggestive of the 
fact that the veteran did not have asthma but instead had 
COPD.  The examiner opined that the COPD was more likely than 
not due to his smoking problem.  Thus the examiner stated 
that it was more likely than not that the veteran did not 
have asthma but rather had COPD with present treatment 
creating an appropriate response.  

While the veteran currently has COPD, there is no objective 
medical evidence that his that the veteran currently has 
chronic asthma related to his military service, which is the 
issue currently on appeal.  While the veteran had some 
respiratory complaints during service, including a history of 
asthma noted on his September 1982 retirement examination and 
a diagnosis of asthma in November 1982, there were no 
complaints or diagnosis of asthma at his March 1984 VA 
examination.  

Additionally, in March 2006, the VA examiner did not find 
asthma, but rather COPD.  Moreover, VA treatment records note 
treatment for diagnosed COPD, but are silent as to any 
treatment for asthma.  Finally, the August 2008 examiner 
opined that pulmonary function tests were suggestive of the 
fact that the veteran did not have asthma but instead had 
COPD.  

Since there is no evidence showing that the veteran has 
asthma related to any period of active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for asthma.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for asthma is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


